AO 245B (CASDRev. 02118) Judgment in a Criminal Case


                                        UNITED STATES DISTRI

              UNITED STATES OF AMERICA
                                   V.
        JUAN JOSE GUERRERO-MARTINEZ (I)
                                                                               Case Number:         3: 18-CR-03461-GPC

                                                                            Ryan T. Mardock
                                                                            Defendant's Attorney
REGISTRATION NO.                   71363-298


THE DEFENDANT:
~    pleaded guilty to count( s)             1of the Infonnation.
D    was found guilty on count(s)
                                          -----------------------------------------------------------------­
     after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title and Section I Nature of Offense                                                                Count
    8:1324(A)(2)(B)(Iii); 18:2 - Bringing In Aliens Without Presentation; Aiding and Abetting            1




     The defendant is sentenced as provided in pages 2 through                        2            ofthis judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
     The defendant has been found not guilty on count(s)

~    Count(s)     Remaining counts                                   are          dismissed on the motion of the United States.

~    Assessment: $100.00 - Waived


     JYTA Assessment*: $5,000 - Waived
~    The Court finds the defendant indigent.
     *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
~    Fine waived                D Forfeiture pursuant to order filed                                                   ,included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                           Noyember 16. 2018
                                                                           Date of Imposition of Sentence


                                                                                      ~dz{)
                                                                           HON. GONZALO P. CURIEL
                                                                           UNITED STATES DISTRICT JUDGE




                                                                                                                      3: 18-CR-03461-GPC 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                mAN JOSE GUERRERO-MARTINEZ (1)                                          Judgment - Page 2 of2
CASE NUMBER:              3: 18-CR-03461-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a term of:
 7 months as to count 1.




       Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

       The defendant shall surrender to the United States Marshal for this district: 

             at                            A.M.              on 

       D
                 ------------------
             as notified by the United States Marshal. 

                                                                  ------------------------------------

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D 	 on or before 

             as notified by the United States Marshal. 

             as notified by the Probation or Pretrial Services Office. 


                                                      RETURN

 I have executed this judgment as follows:

       Defendant delivered on   __________________________ ro ______________________________

 at ______________________ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL 




                                    By 	                   DEPUTY UNITED STATES MARSHAL




                                                                                                 3: 18-CR-03461-GPC
